 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       AGNES XIE,                                    No. 1: 16-cv-01518-DAD-SKO
11                       Plaintiff,
12            v.                                       ORDER DENYING MOTION FOR
                                                       RECONSIDERATION, DENYING MOTION
13       DE YOUNG PROPERTIES 5418, LP,                 FOR EXTENSION OF TIME AS MOOT, AND
                                                       DENYING ALL OTHER MOTIONS AS MOOT
14                       Defendant.
                                                       (Doc. Nos. 150, 151, 152, 154, 155, 158)
15

16           Plaintiff Agnes Xie, pro se, initiated this action against defendant De Young Properties

17   5418, LP (“defendant”) on October 7, 2016. (Doc. No. 1.) After two years of litigation, the court

18   issued an order on November 16, 2018, which granted defendant’s motion for summary

19   judgment, denied all other pending motions as moot, and directed the Clerk of the Court to close

20   this action. (Doc. No. 144.) On November 26, 2018, plaintiff filed a motion for reconsideration

21   of this decision. (Doc. No. 150.) Shortly thereafter, plaintiff also filed numerous other motions

22   or documents.1

23
     1
       Following the granting of defendant’s motion for summary judgment, plaintiff has filed the
24   following with the court: an amended reply to defendant’s objections to evidence in opposition to
25   the motion for summary judgment (Doc. No. 147); a motion to supplement pleadings (Doc. No.
     151); a motion for extension of time to amend the opposition to the motion for summary
26   judgment and to file a cross-motion for summary judgment (Doc. No. 152); an amended
     opposition to the motion for summary judgment and cross-motion for summary judgment (Doc.
27   No. 153); a motion to stay the judgment, reopen the case, and for reconsideration of the court’s
     order (Doc. No. 154); a request for extension of time to file a notice of appeal (Doc. No. 155);
28
     and a second request for extension of time to file a notice of appeal (Doc. No. 158).
                                                        1
 1                                          LEGAL STANDARD

 2           Pursuant to the Federal Rules of Civil Procedure, either party may file a motion for

 3   reconsideration to alter or amend a judgment within twenty-eight days of entry of that judgment.

 4   Fed. R. Civ. P. 59(e). District courts “possess[] the inherent procedural power to reconsider,

 5   rescind, or modify an interlocutory order for cause seen by it to be sufficient.” City of Los

 6   Angeles. v. Santa Monica Baykeeper, 254 F. 3d 882, 885 (9th Cir. 2001) (citations and internal

 7   quotation marks omitted). A motion for reconsideration, however, “should not be granted . . .

 8   unless the district court is presented with newly discovered evidence, committed clear error, or if

 9   there is an intervening change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.

10   3d 656, 665 (9th Cir. 1999) (citing Sch. Dist. No. 1J v. ACandS, Inc., 5 F. 3d 1255, 1263 (9th Cir.

11   1993)). Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

12   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

13   Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation omitted); Pyramid Lake Paiute Tribe of

14   Indians v. Hodel, 882 F. 2d 364 n.5 (9th Cir. 1989) (“[T]he orderly administration of lengthy and

15   complex litigation such as this requires the finality of orders be reasonably certain.”).

16                                              DISCUSSION

17           Plaintiff makes several arguments in her motion for reconsideration. First, plaintiff states

18   that the court failed to consider plaintiff’s objections to defendant’s statement of undisputed facts

19   (Doc. No. 147), which were filed on the court’s docket on November 16, 2018, the same day that

20   the order granting summary judgment was issued. (Doc. No. 150 at 1.) However, motions for
21   reconsideration “may not be used to raise arguments or present evidence for the first time when

22   they could reasonably have been raised earlier in the litigation.” Kona Enters., 229 F.3d at 890

23   (emphasis in original) (citing 389 Orange St. Partners, 179 F.3d at 665); accord Marlyn

24   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009).

25   Plaintiff’s objections to defendant’s statement of undisputed facts were filed more than a month

26   after the motion for summary judgment was taken under submission by the court for decision, and
27   /////

28   /////
                                                        2
 1   nearly five months after the defendant’s statement of undisputed facts was filed.2 Due to

 2   plaintiff’s status as a pro se litigant, the court considered her numerous untimely filings in

 3   deciding the motion for summary judgment, several of which were received by the court after the

 4   motion had been taken under submission. (See Doc. Nos. 127, 128, 129, 131, 133.)3 There has

 5   been no showing that plaintiff could not have raised these arguments at an earlier point in the

 6   litigation. Accordingly, the court declines to reconsider on that basis alone.

 7          Plaintiff also argues that the court failed to consider her motion to stay prior to ruling on

 8   the motion for summary judgment, which resulted in prejudice to the plaintiff. (Doc. No. 150 at

 9   1.) The court denied plaintiff’s motion to stay at the summary judgment hearing on October 16,

10   2018 after learning that plaintiff had not made progress in retaining counsel who could adhere to

11   the existing scheduling order in this case. Further, the undersigned notes that plaintiff waited

12   until a week prior to the hearing for the motion for summary judgment before beginning the

13   process of seeking counsel, even though this suit has been pending since October 2016.

14          Finally, plaintiff argues that the court failed to consider her realty agency contract

15   executed between the parties on June 25, 2013 and a breach of fiduciary duty stemming from that

16   contract. (Doc. No. 150 at 1.) The court denied plaintiff’s motion to amend her complaint to add

17   these claims and additional defendants on September 28, 2018, finding that amendment at such an

18   advanced stage of litigation would be prejudicial to defendants. (Doc. No. 119.) Because

19   plaintiff was not permitted to further amend her complaint to include these claims and defendants,

20   such arguments do not provide a valid basis for reconsideration. For these reasons, petitioner’s
21   motion for reconsideration (Doc. No. 23) is denied.

22
     2
       Though defendant’s motion was filed on June 26, 2018, a hearing on this motion was not held
23   until October 11, 2018, due to the court’s efforts to accommodate plaintiff’s various other
     discovery related motions.
24
     3
25      Plaintiff also argues that the court failed to accommodate her disability, which restricted her
     ability to work at the computer for extended periods of time. (Doc. No. 150 at 1.) Further, she
26   asserts that she was prejudiced because she did not have access to the court’s electronic case
     filing (ECF) system and thus, her filings with the court were subject to delays. (Id.) Pursuant to
27   Local Rule 133(a), all pro se parties are required to file their documents in paper form. The court
     also notes that plaintiff has not been prejudiced by this requirement, since the court has
28
     consistently considered plaintiff’s litany of untimely filings throughout this litigation.
                                                           3
 1          As a final issue, plaintiff filed a motion for an extension of time to file a notice of appeal

 2   on December 11, 2018. (Doc. No. 155.) However, on December 13, 2018, plaintiff filed a notice

 3   of her appeal to the Ninth Circuit. (Doc. Nos. 156, 157.) Because plaintiff has filed a notice of

 4   appeal, an extension of time to do so is no longer necessary, and plaintiff’s motion in that regard

 5   will be denied as moot.

 6                                             CONCLUSION

 7          1. Plaintiff’s motion for reconsideration (Doc. No. 70) is denied in its entirety;

 8          2. Plaintiff’s motions for extension of time to file a notice of appeal (Doc. Nos. 155, 158)

 9               are denied as moot;

10          3. Plaintiff’s remaining pending motions (Doc. Nos. 124, 125, 126, 135, 137) are denied

11               as moot.

12   IT IS SO ORDERED.
13
        Dated:     December 21, 2018
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
